Title: Charles Clay to Thomas Jefferson, 8 February 1815
From: Clay, Charles
To: Jefferson, Thomas


          Dear Sir  Bedford Feb. 8.—15
          I am pleased to find you viewed my letter in the light it was intended,—a Real Concern for your present peace & future Reputation alone dictated it, & Strongly impressed my mind to draw your attention to the probable Consequences Should your ultimate Views have been publication; in the brokn form of fragments & which must have been perhaps conected perhaps by some observations, or explanations, to preserve a concatination of Ideas, in these lay the difficulties & dangers I was apprehensive of;—& altho every one may, & every one has an undoubted Right to amuse himself sometimes, & even be playful in his Closet on any Subject,—yet an Idea Suggested itself, most possibly it might not be for yourself only the time was Spent, & from hence the inference of probable publication naturally occured.—I sincerely will your name may Remain in the Annals of America as the Cedar of Libanus, or the live Oak of America, & if any thing has escaped from me that would imply the Contrary, my Dear Sir Correct it, & make it Speak better things
          
          your letter of the 29 ult. I Recieved yesterday with the packet &c but I apprehend you made a small mistake in putting them up & Sent your Own spectacles in place of the frames that Came with the glasses,—the glasses in the package papers, are Considerably too Small for their place in the frames Sent, & the glass in the Rims are quite too Young for my Eyes please inform me if you made no mistake in the frames sent, I am quite at a loss what to do with them till I hear from you.—and if you insist on my taking them on the terms mentioned in your letter it must be so, but it will opperate as a ban against my ever Soliciting your aid in procuring me any particular Hobby in future
           accept assurance p of profound Respect & high esteemC. Clay
        